 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.T.O. Corporation of Ameriport and IndependentWatchmen's Association, Local No. 1536. Case4-CA-10652January 13, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn October 15, 1980, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, the Charging Party filedexceptions and a supporting brief, and Respondentfiled a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.DECISIONSTATEMENT OF THE CASEBERNARD RIES, Administrative Law Judge: This case,heard in Philadelphia, Pennsylvania, on May 30, 1980,presents the question of whether Respondent I.T.O. Cor-poration of Ameriport discharged employee PatrickKryszczak on September 10, 1979, because he "engagedin Union activities," as alleged in the complaint, andthereby violated Section 8(a)(3) of the Act.Briefs have been received from counsel for the Gener-al Counsel and counsel for Respondent. Based on myrecollection of the demeanor of the witnesses and theentire record in this case, I make the following:I Errors in the transcript have been noted and are hereby corrected.254 NLRB No. 18FINDINGS OF FACTRespondent engages in stevedoring and marine termi-nal operation in Philadelphia.2It employs guards to pro-vide security at the gates at its Philadelphia facility,3andit recognizes the Charging Party as the collective-bar-gaining representative of the guards. The normal proce-dure used by Respondent to obtain guards, whose requi-site number may vary daily, is to contact the unionhiring hall and order the necessary personnel; on occa-sion, if steady work is available and Respondent ispleased with a particular guard's performance, he will beretained on an indefinite basis, obviating the need to callfor him each day.Patrick Kryszczak worked for Respondent on such acontinuing basis from February of either 1977 or 19784until September 1978. John Schultz, Respondent's chiefof security at the terminal, and William MacArthur, theassistant chief of security,5both testified that Kryszczakwas a most competent and aggressive guard during thisperiod of employment. It was, indeed, Kryszczak's ag-gressiveness which caused him, as all the witnessesagreed, to voluntarily rescind his regular employmentwith Respondent in September 1978. Kryszczak's ambi-tious investigation of pilfering by "car gang" membersemployed at the terminal had resulted in animosityagainst him, as expressed in several incidents, which ledhim to conclude that he was in physical jeopardy. Ac-cordingly, he told Schultz in September that he nolonger wished to work regularly for Respondent, and hereturned to the hiring hall procedure, working as neededfor other employers under contract with the Union.The record contains a peculiar conflict in testimonyregarding Kryszczak's return to employment with Re-spondent. Kryszczak testified that until September 10,1979, the day of his discharge, he had worked only I dayfor Respondent after September 1978, and that day fell inJune at the time of a New York tugboat strike. Chief ofSecurity Schultz testified, however, that, beginning inFebruary 1979, Kryszczak had been employed by Re-spondent on 21 different occasions prior to September10. Reading from notes he had compiled from his re-cords, Schultz said that Kryszczak had worked 1 day inFebruary, 19 days in March, and 1 day in June.There was no reason for Kryszczak to give false testi-mony on this score, but I feel certain that he was inerror on the point. Schultz was an impressive and precisewitness, and I am quite confident that the records showthat Kryszczak did occasionally work for Respondentthroughout 1979 as Schultz testified.Schultz and his assistant, MacArthur, both testified toa change in attitude on Kryszczak's part during his spo-2 The pleadings establish that it is appropriate for the Board to exercisejurisdiction in this case, and that Independent Watchmen's Association,Local No. 1536, the Charging Party herein, is a labor organization withinthe contemplation of the statute.3 There are five gates, but the fifth is scarcely used. The gates are re-ferred to as Gate 1, or the main gate; Gate 2, or the container gate; Gate3, or the railroad gate; Gate 4, or True Chem, Unitank, or Gate 179 ; andGate 5, or the Allegheny Avenue gate.4 Kryszczak was uncertain, and the matter was not further clarified.5 Both men are stipulated to possess supervisory authority as defined inSec. 2(11) of the Act.92 I.T.O. CORPORATION OF AMERIPORTradic employment by Respondent in 1979. MacArthursaid that Kryszczak "did not listen to nobody, he didn'tpay no attention." Three times Kryszczak left the termi-nal without authorization, and three times MacArthurfound him smoking in the office and the shed. Schultztestified that on perhaps three occasions he had foundthat Kryszczak was not wearing his safety hat, that ontwo other occasions he had seen Kryszczak sitting downrather than standing as required, and that once he hadfound him smoking. Schultz reprimanded Kryszczak forthese derelictions, as he did when he found other em-ployees engaging in similar lapses.After June 8, Kryszczak was not dispatched to workfor Respondent again until September 10, the day he wasdischarged. There is some conflict in the testimony aboutthe events of that day.After Kryszczak was assigned to a particular gate (asto which one, see below) in the morning on September10, Schultz concededly told him that at lunchtime hecould walk to the main gate, purchase a soda, and returnto duty. Schultz testified that thereafter, as he wasmaking his rounds at or about 10 a.m., he saw Kryszczaksitting on a curb on a "piece of rug." When he askedwhat Kryszczak was doing, Kryszczak replied that hewas doing his job. Schultz told Kryszczak to stand at thegate and Kryszczak responded that he could do his job"just as good sitting down," but he then "very reluctant-ly" stood up and went to his post. Kryszczak had earliersaid, on cross-examination, that, when he saw Schultz atmidmorning, he was not "sitting there," but was "stand-ing next to the pole." While Kryszczak was not an un-impressive witness, Schultz was a better one, and, if Ihad to choose between the two men, I would prefer thelatter.The incident which resulted in the discharge ofKryszczak occurred soon thereafter. Kryszczak testifiedthat he left his post at the True Chem gate at 11:45,walked about one-half of a mile to the main gate wherehe purchased lunch, and drove back to his post.6Thetime consumed was 15-20 minutes. When Kryszczak re-turned to the True Chem Gate, MacArthur was there.According to Kryszczak, MacArthur accused him ofleaving his post, and an argument ensued in which Mac-Arthur called him a "fucking liar" and Kryszczak calledMracArthur a "jerk-off."According to Schultz, at or about 11:45, MacArthurcalled him to the gate at which Kryszczak was stationed.Kryszczak was absent. Schultz told MacArthur that hehad authorized Kryszczak to purchase a soda at lunch-time, but had told him to make the trip a brief one.Schultz instructed MacArthur to await Kryszczak'sreturn. According to MacArthur, he had found the gateunmanned at 11:40. He said that, when Kryszczak re-turned at or about 12:15, he asked where Kryszczak hadbeen. Kryszczak said that Schultz had given him permis-sion to get a soda and bring his car back from the maingate. When MacArthur asked how long it took to pur-chase a soda, Kryszczak assertedly walked away fromhim, saying "Turn me in, big man." As MacArthur re-peated the question, Kryszczak repeatedly made the^ Kryszczak had left his car at the main gate that morning.same reply. MacArthur then contacted Schultz and, inSchultz' words, said that Kryszczak had "become verybelligerent with him" and, as the statement was made,"insubordinate."Schultz decided to discharge Kryszczak, as evidentlyrecommended by MacArthur, and that afternoon theword was passed to John Dillon, the union businessagent. Dillon came to the terminal and spoke to Schultz,who, as Dillon testified, said that Kryszczak was "insub-ordinate" and "too cocky." Dillon further testified thatMacArthur also used the same descriptives the followingday when Dillon attempted to persuade MacArthur toreverse the decision.The record discloses a dispute over the location ofKryszczak's station on September 10. As indicated,Kryszczak said he was assigned to the True Chem gate,about one-half of a mile from the main gate. Schultz andMacArthur said his station was the railroad gate. Since,according to Kryszczak, the True Chem gate is onlyabout 300 feet further from the main gate than the rail-road gate, the difference seems immaterial to the argu-ment advanced by the General Counsel that Respondentwas suspiciously unfair to Kryszczak. Since the testimo-ny of Schultz is that the guards are not supposed to beaway from their stations at all, except for short breaks topurchase lunch7or to use bathroom facilities, evenKryszczak's testimony that he was away for 15-20 min-utes could be considered excessive by management, espe-cially considering the fact that Kryszczak returned fromthe main gate in his car.8Schultz testified that the "main reasons" for firingKryszczak were that he "was not on his post" and hewas "insubordinate to MacArthur."9In context, it doesappear, even giving Kryszczak the best of it, that he wasslow in returning to his post and, as he conceded, he didnot restrain himself in addressing MacArthur. Therecord discloses two prior incidents of discipline of em-ployees for leaving their post without permission. JamesLassiter," a witness for the General Counsel, left thecontainer gate for 15-20 minutes without permission inAugust 1979. While he was not disciplined, Schultzcalled Business Agent Dillon and said that, if Lassiter didso again, he "would be fired." A guard named EdwardKennedy was, on the other hand, discharged in Decem-ber 1978 for leaving his post. The circumstances are un-explained, but it seems apparent that Respondent dealswith these matters on a case-by-case basis. I cannot say7 Even then, said Schultz, they are to keep their post "in view all thetime."8 Schultz estimated that a "fast walk" from the railroad gate to themain gate might take 3 minutes and a "very slow" walk could take 5minutes. The return drive, he said, could be 30 seconds. Assuming an-other 100 yards of walking, if Kryszczak was in fact posted at the TrueChem Gate, the time involved would not increase very dramatically. Iam inclined, however, to accept the testimony of Schultz and MacArthurthat Kryszczak was indeed assigned to the railroad gate.I Minor variations in Schultz's phrasing of these themes, stressed bythe General Counsel on brief, seem insignificant to me.'0 In a motion to correct the transcript, the General Counsel assertsthat the correct spelling is "Lassiter." although the transcript has it as"Lascitor." In the absence of opposition to the motion. I shall grant it.l While Lassiter testified that Kennedy was permitted to work forRespondent again after his discharge. I am inclined to believe Schultz'contrary testimony93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, given the generally undisciplined attitude ofKryszczak in 1979, as testified to by Schultz and MacAr-thur,12the fact that in the morning on September 10Schultz found Kryszczak sitting down on the job, thefact that Kryszczak appeared to have been away fromhis post to purchase lunch for an inordinate amount oftime, and the report by MacArthur of his argument withKryszczak, Respondent has not advanced a tenable andconsistent basis for choosing not to avail itself of Kryszc-zak's services after September 10.13Of course, the statutory scheme does not require a re-spondent to make such a case; under the test recently an-nounced by the Board in Wright Line, A Division ofWright Line, Inc., 251 NLRB 1083 (1980), the GeneralCounsel must first "make a prima facie showing sufficientto support the inference that protected conduct was a'motivating factor' in the employer's decision. Once thisis established, the burden will shift to the employer todemonstrate that the same action would have taken placeeven in the absence of the protected conduct." I havesaved for last the evidence upon which the GeneralCounsel relies to link Kryszczak's discharge with theunion activity safeguarded by Section 8(a)(3) of the Act.Taking that evidence into consideration does not per-suade me that the statutory standard has been satisfied.Kryszczak is the stepson of Vincent Paley, Sr., thepresident of the Union since 1978. Schultz was aware ofthis relationship, and, in fact, Schultz and Kryszczak hadmany conversations about the stepfather's position withthe Union. Kryszczak even testified that "a couple of dif-ferent times [Schultz] made statements to me that myfather should have ran for the delegate's job; that hedidn't approve of the delegate; that my father shouldhave taken [the] job instead of the president's job." Tomy ear, such remarks seem to display a rather benevo-lent interest in the Union rather than any hostility.Kryszczak also testified that he always carried a copyof the bargaining agreement with him, and a "couple ofdifferent times" Schultz asked his opinion of what thecontract permitted. Kryszczak said that, whenever hethought something was not being done by the book, hewould pull it out. When asked for specifics, however, theonly example he gave referred to the morning of the dayhe was discharged when he assertedly asked Schultzwhat bathroom he was to use "because our contractstates that they are supposed to have toilet facilitiesthere."14In all, I do not find any real support in Kryszc-12 On cross-examination, Kryszczak denied that he had been repri-manded in 1979 for not wearing his safety hat, for sitting down, or forsmoking. Since Kryszczak was then taking the position that he hadworked for Respondent only I day in 1979 prior to September 10, thedenials, as shaped by the questions posed, technically referred only tothat day in June (". ..if that was the only day that you worked, did youreceive any warnings, etc."). I believe that Kryszczak did, as earlier dis-cussed, work 21 days in 1979, and I further believe that he did receivereprimands as Schultz and MacArthur testified." I drew the impression at the hearing that Kryszczak might wellhave a tendency to be "cocky."14 Schultz purportedly replied that Kryszczak could "walk over to theshed and go to the bathroom." Although Schultz was not asked aboutthis conversation, I find it improbable. Kryszczak had worked at the ter-minal for many months, from either February 1977 or 1978 to September1978, and 21 more days in 1979. Schultz testified that Kryszczak hadworked at the "179" (or True Chem) gate in March 1979. 1 suspect thatKryszczak knew where the bathrooms were at the gates.by Lassiter, describing Kryszczak's aggressive and irri-tating prounion stance, as having occurred aroundAugust 1979, and as discussed below.1First, however, reference should be made to one otherpiece of testimony by Lassiter about MacArthur. Lassitertestified that in April or May 1979, while he and someother guards were conversing with MacArthur, the lattersaid that he had heard that Kryszczak was going to runfor the position of union business agent. MacArthur al-legedly went on to say that "anything would be betterthan John Dillon." He further stated that "the Uniondoesn't do anything to help the men. Paley and Burkejust sit on their butts and don't do anything for the mem-bership." MacArthur denied having made any such re-marks.Lassiter seemed an honest sort, but so did MacArthur.There appeared to be no particular reason for Lassiter tolie, but that does not dispel my feeling that MacArthurwas as credible a witness as Lassiter, if not more so. De-ciding which one was telling the truth about this incidentis most difficult, but I see no need to do so. If MacAr-thur in fact made the remarks, they do not seem to me toreflect any animus toward the Union or toward unionismin general. MacArthur has belonged to four unions; hispresent job is the first in which he has not been repre-sented by a union. While the quoted remarks are criticalof the existing union administration, they strike me as ex-hibiting a basic sympathy with the need of the guards fora strong bargaining representative, rather than disclosinga general or specific antiunion bias.Lassiter further testified that in late August 1979, at atime prior to Kryszczak's discharge, he and MacArthurwere talking "and he gave me orders for the day and Iasked him why Pat Kryszczak wasn't working theresteady and he said that Pat was too Union, always talk-ing about union stuff and that his father was president ofthe Union. He thought he was too big deal." MacArthurdenied that he had uttered any such remarks.The General Counsel relies upon this predischargeconversation as evidence of animus toward Kryszczakbecause of his union sympathies and status. Taking intoaccount my personal impression that both witnessesseemed trustworthy, I find considerable reason to disbe-lieve Lassiter about this alleged conversation. His expla-nation for suddenly questioning MacArthur in August1979 about the termination of Kryszczak's steady em-ployment of nearly a year before-it "popped into [his]mind"-does not sit quite right. MacArthur, furthermore,seemed a little too shrewd to have so openly associatedthe termination of Kryszczak's regular employment withhis union affiliation. Most importantly, it is clear fromKryszczak's own testimony that he voluntarily broughtan end to that employment because of his problems withthe car gang. Accordingly, what Lassiter said MacAr-thur told him was patently not the real reason thatKryszczak had left the job in 1978, and, even if MacAr-thur did make the asserted remarks, they did not validly15 I have taken into consideration on this point Kryszczak's uncontra-dicted claim that, on the occasion he worked for Respondent in June1979, he complained to Schultz about the fact that he was not allowed towork overtime.94 I.T.O. CORPORATION OF AMERIPORTreflect the underlying reason for Kryszczak's departure.It would follow that not only was there no basis for anysuch explanation by MacArthur, which would indicatethat he did not make it, but also that, even if he didmake the statements, they were nothing more than idlechatter.I also take into consideration here that MacArthur didnot enter Respondent's employ until September 10, 1978,shortly before Kryszczak left it the first time. He couldhardly have been exposed to much of Kryszczak'sprounionism in that brief period of time. I further notethat, despite having allegedly heard these incriminatingstatements in late August, Lassiter made no effort tocommunicate them to Kryszczak. The two testified thatLassiter said nothing about the matter until a union meet-ing in October, when Kryszczak asked the executiveboard to file a grievance about his September 10 dis-charge, at which time Lassiter reported the conversa-tion. 6Still other considerations make it doubtful that Re-spondent chose to fire Kryszczak for unlawful reasons.So far as the record shows, the bargaining relationshipwas a peaceful one, and it is difficult to imagine that Re-spondent would go out of its way to create problemswith the stepson of the Union president. Even thoughKryszczak had left regular employment in September1978, he had returned for 21 days' work in 1979 withoutany real resistance from Respondent.' 7 This employmentwas sporadic, as described above. Prior to September 10,Kryszczak had not worked for Respondent since June(and before that since March). There was every reason,so far as the record shows, for Respondent to believe onSeptember 10 that it might not see Kryszczak for an-'6 There is no indication in the record that the Union filed a griev-ance. The charge was not filed with the Region until November 23.1' Schultz testified that, when Kryszczak was first assigned to Respon-dent in 1979, he asked Dillon if it was necessary to take him back. Hesaid that the question was born of apprehension about further trouble be-tween Kryszczak and the car gang. Dillon replied that it was necessary,and thereafter Schultz made no further inquiries. The record does notshow that the earlier antagonism between Kryszczak and the car gangresurfaced during his 21 days of employment in 1979.other 3 months, or perhaps never again. In this setting, itis difficult to conceive that Schultz and MacArthurwould go to the extreme of elaborately conspiring to fireKryszczak because of his favorable attitude toward theUnion and thus deliberately chance entering the unfairlabor practice thicket. There scarcely seems to have beenany appealing reason for them to have done so.On the foregoing analysis, then, it is my belief thatcounsel for the General Counsel has not made "a primafacie showing" that Kryszczak's union support was a"motivating factor" in the decision to terminate his em-ployment; even if I were to reach a contrary conclusionon this point, I would be hardput to find that Respon-dent would not, in these circumstances, have taken "thesame action ...even in the absence of the protectedconduct." Wright Line, A Division of Wright Line, Inc.,supra. Accordingly, I shall recommend that the com-plaint be dismissed.CONCLUSIONS OF LAW1. I.T.O. Corporation of Ameriport is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Independent Watchmen's Association, Local No.1536, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. The General Counsel has not established by a pre-ponderance of the evidence that Respondent violated theAct as alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 8The complaint is hereby dismissed.'8 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.95